IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

PETER HERNANDEZ,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5079

SUWANNEE CORRECTIONAL
INSTITUTION WARDEN AND
STAFF, et al.,

     Respondents.
___________________________/

Opinion filed December 18, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Peter Hernandez, pro se, Petitioner.

No appearance for Respondents.




PER CURIAM.

      The petition for writ of mandamus is denied.

LEWIS, C.J., VAN NORTWICK and ROWE, JJ., CONCUR.